



AMENDMENT ONE
TO THE
AMKOR TECHNOLOGY, INC.
SECOND AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN


Pursuant to the authority reserved to it in Section 21 of the Amkor Technology,
Inc. Second Amended and Restated 2007 Equity Incentive Plan (the “Plan”), the
Board of Directors of Amkor Technology, Inc. (the “Board”) hereby amends the
Plan as follows, effective May 15, 2019:


Section 12(d) of the Plan is hereby amended in its entirety to read as follows:


(d)    Initial Award. Each person who first becomes an Outside Director will be
automatically granted: (i) an Option to purchase a number of Shares equal to the
product of (I) 20,000 multiplied by (II) a fraction, the numerator of which is
the number of days in the period beginning on the date such person first becomes
an Outside Director and ending on the date of the first annual meeting of the
stockholders of the Company thereafter, and the denominator of which is 365 (the
“Fraction”) rounded down to the nearest whole number (the “Initial Option”) and
(ii) an Award of Restricted Stock equal to the product of (I) $60,000 divided by
the Fair Market Value of a Share on the date such person first becomes an
Outside Director multiplied by (II) the Fraction rounded down to the nearest
whole number (the “Initial Restricted Stock Award”). The Initial Option and the
Initial Restricted Stock Award shall be granted on or about the date on which
such person first becomes an Outside Director, whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director,
but who remains a Director, will not receive an Initial Option or an Initial
Restricted Stock Award.


Section 12(g) of the Plan is hereby amended in its entirety to read as follows:


(g)    Annual Restricted Stock Award. Each Outside Director will be
automatically granted Restricted Stock having a Fair Market Value of sixty
thousand dollars ($60,000) (an “Annual Restricted Stock Award”) on each date of
the annual meeting of the stockholders of the Company.




